Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is issued in response to amendment/RCE filed 12/21/2020.
	Claims 1-2, 4-20 were amended. Claim 3 was canceled. No claims were added.
Claims 1-2, 4-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 


Regarding Claims 1, 13, and 20, Patton discloses a method for storing data, comprising: 
receiving. From one or more computing devices, location information associated with one or more computing device (Para. 0028, wherein the method of generated by a user in rea-time or near-real time an event corresponds to receiving, Patton);
	detecting, based at least in part on the location information, a location of the one or more computing devices (Para. 0029, wherein the detection of an event on the user device receives a content which includes a geographic location as shown in Para, 30 which corresponds to location of a computing device). Patton discloses all the limitations as stated above. However, Patton doesn’t explicitly disclose transmitting to the one or more computing devices, based at least in part on detecting the location of the one or more computing devices relative to the geo fence, new media generated during a previous time period and currently stored on the one or more computing devices. On the other hand, Diab disclose transmitting to the one or more computing devices, based at least in part on detecting any new motions which corresponds to new media in the location of the one or more computing devices relative within certain period of time to the geo fence, new media generated during a previous time period and currently stored on the one or more computing devices as shown in Para. 0099. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to incorporate Diab teaching in the Patton system. Skilled artisan would have been motivated to make such 
receiving, based at least in part on transmitting the instruction to copy the new media detecting the location of the one or more computing devices (Para. 0090, wherein any motion detected is send to other device according to the time and location as shown in Fig. 3, step 321, step 370, Diab) relative to the geo fence and based at least in part on detecting the new media on the one or more computing devices, one or more copies of the new media currently stored on the one or more computing devices (Para. 0045, wherein the method of event can be additionally associated with the event time frame corresponds to new media, and wherein dynamically or predetermined event based on the location of the device corresponds to automatically generating,  and Para. 0054, Patton);
storing the copied new media on a backup storage device (Para. 0033, wherein the method of storing the generated content corresponds to storing the copied new media, Patton); and
grouping the stored copied new media by the previous time period during which the stored copied new media was generated, location, event and a source device of the copied new media (Para. 0034, wherein the method of aggregating the content from multiple users accounts corresponds to grouping, Fig. 4, wherein the content is arranged from previously considered to the new content generated, as further described on Para. 0035, Patton).
In addition Claim 13, recites;
a processor; Memory in electronic communication wot the processor; and instruction stored in the memory, the instruction being executable by the processor (Para. 0118, Patton).

Regarding Claim 5, Patton in view of Diab discloses a method of claim 1, further comprising
comparing the copied new media to media previously stored on the backup storage device and storing copied new media that is different from the previously stored media (Para. 0098, wherein the method of comparing the content with the plurality of content corresponds to comparing the copied new media to previously stored media, Patton).
Regarding Claims 6, and 15, Patton in view of Diab discloses a method of claim 1, further comprising
automatically erasing at least some of the stored copied new media according to predetermined rules (Para 0112, wherein the content generated by the front of the camera can be removed which corresponds to eras and the content generated by the back of the camera can be saved which corresponds to predetermined rules, Patton).
Regarding Claims 9, and 16, Patton in view of Diab discloses a method of claim 1, wherein the one or more computing
devices include at least one of a smart phone, a table computer, a laptop computer, a digital camera, and a desktop computer (Para. 0032, Patton).
Regarding Claims 11, Patton discloses a method of claim 1, wherein the one or more computing devices are mobile computing devices (Para. 0032, Patton).

Regarding Claim 14, Patton in view of Diab discloses an apparatus of claim 3, wherein the instructions are further executable by the processor to:
group the stored copied new media location, or event (the term “or” is alternative term, are can be address either the event or the location, and not both should satisfy the claimed limitation, Para. 0034, wherein the method of aggregating the new copied based on the content which is further defined in Para. 0035 by the location, and Para. 0044, wherein the copied media aggregated by the event, Patton).
Regarding Claim 18, Patton in view of Diab discloses an apparatus of claim 13, wherein the media includes at least one of video, pictures, social media posts and/or conversations, text messages, audio recordings, and geo location history (Para. 0030, Patton).

Claims 4, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patton et al. (Patton hereinafter) US Patent Application Publication No. 20150186497 filed March 10, 2015 in view of Diab et al. (Diab hereinafter) US Patent Application Publication No. 20130091213 filed May 31, 2013 and published April 11, 2013 and further in view of Cornett et al, (Cornett hereinafter) US Patent Application Publication No. 20100321500 filed June 18, 2009.

Regarding Claim 4, Patton in view of Diab discloses a method of claim 1, wherein the new media includes at least one of video, pictures, social media posts and/or conversations, text messages, audio recordings, and geo location history (Para. 0030, Patton). Patton discloses all the limitation as stated above. However, Patton doesn’t explicitly disclose a security camera recording from one or more cameras of a security system within the defined geographic area. On the other hand, Cornett discloses a security camera recording from one or more cameras of a security system within the defined geographic area as shown in Fig. 2, Para. 0020, wherein the video images corresponds to recording, and the defined area as shown in more details in Para. 0025. It would have been obvious to one of ordinary skill in the art before the affective filling data of the claimed invention to modify the Patton reference and incorporates the surveillance camera images in the social media and share the images with other users. Skilled artisan would have been motivated to make such modification to document and share the images captured by the security camera to monitor any activities to improve the safety of the surveillance area.

grouping the stored copied new media by at least one of location and event wherein the new media comprises security camera recording from one or more cameras of a security system within the defined geographic area (Para. 0030, Patton, and Para. 0020, Cornett).
Regarding Claim 8, Patton in view of Cornett discloses a method of claim 1, further comprising controlling security features of a security system based on a detected location of the one or more computing devices (Fig. 2, Para. 0029, Cornett).
Regarding Claim 10, Patton in view Diab and further in view of Cornett discloses a method of claim 1, wherein the defined geographic area is a property monitored by an automation and/or security system (Para. 0040, Cornett).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 16, 2021